Fourth Court of Appeals
                              San Antonio, Texas
                                   JUDGMENT
                                 No. 04-19-00490-CR

                            Jaime MENDEZ-BOLANOS,
                                    Appellant

                                          v.

                                The STATE of Texas,
                                      Appellee

             From the 186th Judicial District Court, Bexar County, Texas
                           Trial Court No. 2018CR13173
                    Honorable Jefferson Moore, Judge Presiding

BEFORE CHIEF JUSTICE MARION, JUSTICE MARTINEZ, AND JUSTICE ALVAREZ

   In accordance with this court’s opinion of this date, this appeal is DISMISSED.

   SIGNED August 28, 2019.


                                           _________________________________
                                           Sandee Bryan Marion, Chief Justice